Citation Nr: 0736909	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  01-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to June 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
high cholesterol.  

This matter was last before the Board in November 2006, when 
it was remanded to afford the veteran a travel Board hearing.  
The Board notes that the veteran was notified of and 
scheduled for a travel Board hearing on March 12, 2007, but 
failed to appear at the hearing.  The veteran filed a motion 
for a new hearing date and his motion was denied on November 
1, 2007.  Accordingly, the Board will proceed with 
adjudication of the present appeal.  See 38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

The veteran's high cholesterol is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

Elevated cholesterol is not a disease entity for purposes of 
VA compensation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007), 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in November 2001, April 2003 and 
March 2006.  These letters also informed the veteran of the 
information and evidence necessary to substantiate a claim of 
service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; he ultimately received such notice in a March 
2006 letter, subsequent to the rating decision on appeal.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
Regarding any defect in the timing of the notice with respect 
to the information and evidence necessary to substantiate a 
claim of service connection, any possible prejudice to the 
veteran has been cured by subsequent readjudication of the 
claim on appeal in a June 2003 supplemental statement of the 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
November 2001 and April 2003 letters, which generally advised 
the veteran to provide the RO with any evidence that might 
support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  The veteran' has provided VA with some 
private medical records, but has not indicated the presence 
of any outstanding relevant records and has not requested 
VA's assistance in obtaining any other evidence.  The veteran 
has been provided a general medical examination in 
furtherance of substantiating his claim and further 
examination is not necessary to decide the claim because, as 
discussed below in greater detail, there is no legal merit to 
the claim on appeal. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Analysis

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  VA has noted in public documents that diagnoses 
such as hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).

VA statutes specifically provide that service connection may 
be granted for a "disability" resulting from personal 
injury suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131.

Here, the relevant facts are not in dispute and the medical 
evidence of record includes findings of high cholesterol as 
part of the veteran's medical history.  Again, high 
cholesterol is not a disability for VA compensation purposes.  

Although the evidence also shows that the veteran first had a 
stroke in July 2001, the residuals of this stroke are not 
within the scope of the present appeal, having been 
adjudicated in a separate rating decision.  In any event, the 
Board notes that at the time the veteran filed the present 
claim on appeal in 1999, he had not yet had a stroke.  

The Court has held that, in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis, 6 Vet. App. 426.  
Therefore, the veteran's claim for service connection for 
high cholesterol must be denied as a matter of law.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
this doctrine does not apply.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for high cholesterol is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


